EXHIBIT32.2 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Dais Analytic Corporation, (the “Company”) on Form 10-Q for the three and six months ended June 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Judith C. Norstrud, Chief Financial Officer, Treasurer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 13, 2013 By: /s/JudithC.Norstrud Judith C. Norstrud Chief Financial Officer, Treasurer and Principal Financial Officer
